[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
MEMORANDUM OF DECISION RE: MOTION FOR SUMMARY JUDGMENT
The plaintiff instituted the present action seeking the foreclosure of a mortgage and the defendant has pleaded, as special defenses, claims of fraud, estoppel and inequitable conduct on the part of the plaintiff. The plaintiff has now moved for a summary judgment with respect to those defenses on the grounds that they do not constitute legally recognizable defenses and the plaintiff does assert, in the present motion, that the defenses are without factual support.
The trial court, in foreclosure proceedings, has discretion on equitable considerations to withhold foreclosure or to reduce the state of indebtedness. Hamm v. Taylor, 180 Conn. 491, 497 (1980). Foreclosure is a peculiarly an equitable proceeding and the court may entertain such questions as may be necessary in order that complete justice may be done. Hartford Federal Savings  Loan Ass'n.  v. Lenczyk, 153 Conn. 457, 463 (1966). Courts can afford redress in cases presenting circumstances of fraud, duress, unconscionable action or other recognized grounds of equitable relief. Atlas Realty Corp. v. House, 120 Conn. 661, 667 (1936).
Accordingly, the Motion for Summary Judgment is denied.
RUSH, J.